Title: To George Washington from John Connolly, 9 February 1775
From: Connolly, John
To: Washington, George



Dear Sir.
Winchister Feby 9th 1775.

I was this far determined to proceed to Williamsburgh, to lay before His Excellency some matters which concerned the interest of this Government, & the Frontiers in particular; but finding that my immediate return to Pittsburgh was indispensably necessary, I have dispatched my Servant Express to my Lord, by whom I now write you.
As His Lordship in the late treaty with the Indians, acquainted them, that He would, by a preparative Message let them know at what time it would suit Him to meet the Chiefs in the Spring at Pittsburgh, to settle every minute matter; & the distracted affairs of Government will now (I fear) put it out of his Power to attend personally, I have requested, that His Excellency would let me know, how I should deport myself towards the Indians, & in what manner, I am to act with the prisoner Mingoes now in my Cusdy, as they begin to think their Nation

rather more severely dealth with, than the Shawanese, & without some proper measures are pursued, these troublesome People may again disturb our settlements—If I have proper orders how to proceed, every thing may be extremely well adjusted, & I think much to the honor of Government.
I have desired my Man to leave this letter in the office at Fredericksburgh, to be conveyed to yo⟨u⟩ as expeditiously as possible; & I hope I shall be favored with an Answer, & your opinion by the Return Express.
I have transmitted a Copy of the Treaty to His Excellency, & should have sent you one also, only as I have desired the Journal of the expedition to be printed, Including the whole, I deemed it unnecessary. I am Dr Sir your most obedt Servt

Jno. Connolly

